06/10/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: OP 20-0311


                                       OP 20-0311


 KELLY GENE SVIR,

              Petitioner,

       v.
                                                                  ORDER
 PETER BLUDWORTH, Warden,
 Crossroads Correction Center,
                                                                     FILED
                                                                       JUN 1 0 2020
              Respondent.                                           Bowen Greenwood
                                                                  Cleft. or B.Jpren ath Coen
                                                                      -;;:,, nil Montana



      Kelly Gene Svir, also known as Kelly Gene Anderson, has filed a petition for a writ
ofhabeas corpus. Upon review ofhis petition, we deem it appropriate to require a response.
Therefore,
      IT IS ORDERED that the Attorney General or counsel for the Department of
Correction is GRANTED thirty days from the date ofthis Order in which to prepare, file,
and serve a written response to the petition for writ of habeas corpus together with any
appropriate supporting exhibits, such as sentence calculations.
      The Clerk of the Supreme Court is directed to provide a copy of this Order to the
Attorney General; to counsel for the Department of Corrections; and to Petitioner
personally.
      DATED this Ott day ofJune, 2020.